               Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

CYNTHIA BOLDEN-GARDNER,                              *
et al. ,
                                                     *
           Plaintiffs,
                                                     *
                v.                                            Civil Action No. RDB-19-3199
                                                     *
LIBERTY MUTUAL INSURANCE
CO.,                                                 *

           Defendant.                                *

*          *         *      *       *        *       *        *        *       *        *       *        *

                                      MEMORANDUM OPINION

           Plaintiffs Cynthia Bolden-Gardner and Bennie Gardner (the “Gardners” or “the

Plaintiffs”) bring this lawsuit against Defendant Liberty Mutual Insurance Company (“Liberty

Mutual”) alleging breach of contract and corporate negligence with respect to Liberty Mutual’s

denial of coverage under the uninsured motorist provision of their automobile insurance

policy. (ECF No. 1.) Presently pending before this Court is the Plaintiffs’ Motion for

Summary Judgment (ECF No. 21), as well as the Defendant’s Partial Motion to Dismiss for

Failure to State a Claim for Punitive Damages (ECF No. 22). 1 The parties’ submissions have

been reviewed and no hearing is necessary. See Local Rule 105.6 (D. Md. 2018). For the

reasons that follow, Plaintiffs’ Motion for Summary Judgment (ECF No. 21) is DENIED and

the Defendant’s Partial Motion to Dismiss (ECF No. 22) is GRANTED.

                                                 BACKGROUND



1
    Also pending is Defendant’s Motion for Declaratory Relief (ECF No. 23). That Motion will remain pending.

                                                         1
         Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 2 of 13



       In ruling on a motion for summary judgment, this Court reviews the facts and all

reasonable inferences in the light most favorable to the nonmoving party. Scott v. Harris, 550

U.S. 372, 378 (2007); see also Hardwick ex rel. Hardwick v. Heyward, 711 F.3d 426, 433 (4th Cir.

2013). The Gardners, residents of Mississippi, were involved in an automobile accident on

July 11, 2018 in Prince George’s County, Maryland. (ECF No. 1 ¶¶ 1, 2, 6.) They allege that

on that date, Bennie Gardner was driving on Route MD-214 with Cynthia Bolden-Gardner in

the passenger seat. (Id. ¶ 6.) As they were traveling down Route MD-214, they claim that

“suddenly and without any warning whatsoever,” another motorist on the road rear-ended the

vehicle it was traveling behind in the right lane, causing a collision. (Id. ¶ 9.) They further

allege that this impact caused the motorist to swerve from the right lane to the left lane where

the Gardners were driving. (Id. ¶ 10.) The motorist “violently collide[d]” with the Gardners’

vehicle and proceeded to flee the scene. (Id.)

       The Plaintiffs allege that they each suffered serious and painful injuries as a result of

the crash. (Id. at p. 4 ¶ 13, p. 6 ¶ 13.) Specifically, Cynthia Bolden-Gardner alleges that she

suffered a sprain and strain of her lumbar spine, thoracic spine and cervical spine; a C5-6 disc

protrusion with focal spinal stenosis and cord compression; a right lateral annulus tear; a non-

displaced subline tubercle fracture of her right elbow; sprain of her left wrist; post-traumatic

headaches; loss of sleep; loss of appetite; and an acute anxiety reaction. (Id. at p. 4 ¶ 13.)

Bennie Gardner alleges he suffered a severe sprain and strain of his cervical and lumbar spine;

continual right hip pain; post-traumatic headaches; loss of sleep; loss of appetite; and an acute

anxiety reaction. (Id. at p. 6 ¶ 13.)




                                                 2
        Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 3 of 13



       After the accident, the Gardners sought to recover under the automobile insurance

policy bearing the Policy Number A0S258-232694-70 (the “Policy”) issued by Liberty

Insurance, a corporation with its offices in Massachusetts, to the Gardners in April 2018. (Id.

¶ 4.) The Policy provides coverage for all sums which the Gardners, or any other person

occupying their vehicle, would be legally entitled to recover as damages for bodily injuries as

a result of an accident with an uninsured motorist. (Id. ¶ 4.) They claim that the unidentified

motorist, who they allege caused the accident, is an “uninsured” motorist under the Policy: he

fled from the scene without stopping or reporting the accident or exchanging information

with any of the affected drivers and/or passengers. (Id. ¶ 10.) For this reason, they claim they

are entitled to coverage under the uninsured motorist provision of the Policy. Liberty Mutual,

however, denied coverage under that provision. (Id. at p. 6 ¶ 19, p. 8 ¶ 19.)

       The Gardners filed this Complaint on November 5, 2019, alleging that the Defendant’s

dispute of their coverage under the uninsured motorist provision of the Policy constitutes a

breach of contract, and that the refusal to honor their claims under that provision constitutes

unconscionable conduct and, therefore, amounts to negligence. (Id. at p. 6 ¶ 19, p. 9 ¶ 19, p.

8 ¶ 13.) As relief, they seek money damages, reimbursement of all costs associated with the

bringing of this action, and interest on any judgment rendered pursuant to the instant action,

as well as punitive damages. (Id. at 10.) On November 16, 2020, the Gardners filed a Motion

for Summary Judgment (ECF No. 21), claiming there is no genuine dispute of material fact

that exists as to their entitlement to coverage under the Policy. That same day, Liberty Mutual

filed a Partial Motion to Dismiss for Failure to State a Claim for Punitive Damages (ECF No.

22).


                                               3
         Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 4 of 13



                                            ANALYSIS

   A. Plaintiffs’ Motion for Summary Judgment

       The Gardners cannot prevail on their Motion for Summary Judgment (ECF No. 21).

At this time there remain genuine disputes as to material facts which might affect the outcome

of the suit. Rule 56 of the Federal Rules of Civil Procedure provides that a court “shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). A

material fact is one that “might affect the outcome of the suit under the governing law.”

Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A genuine issue over a material fact exists “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248. When considering a motion for summary judgment, a judge’s

function is limited to determining whether sufficient evidence exists on a claimed factual

dispute to warrant submission of the matter to a jury for resolution at trial. Id. at 249.

       In undertaking this inquiry, this Court must consider the facts and all reasonable

inferences in the light most favorable to the nonmoving party. Libertarian Party of Va., 718

F.3d at 312; see also Scott v. Harris, 550 U.S. 372, 378 (2007). This Court “must not weigh

evidence or make credibility determinations.” Foster v. University of Md.-Eastern Shore, 787 F.3d

243, 248 (4th Cir. 2015) (citing Mercantile Peninsula Bank v. French, 499 F.3d 345, 352 (4th Cir.

2007)); see also Jacobs v. N.C. Administrative Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015)

(explaining that the trial court may not make credibility determinations at the summary

judgment stage). Indeed, it is the function of the fact-finder to resolve factual disputes,


                                                  4
           Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 5 of 13



including issues of witness credibility. See Tolan v. Cotton, 134 S. Ct. 1861, 1866-68 (2014) (per

curiam).

       In an action based upon diversity of citizenship, a federal court must apply the

substantive law of the state in which it sits, including that state’s choice of law rules. Klaxon

Co. v. Stentor Elect. Mfg. Co., 313 U.S. 487, 496-97 (1941); see Colgan Air, Inc. v. Raytheon Aircraft

Co., 507 F.3d 270, 275 (4th Cir. 2007); Ground Zero Museum Workshop v. Wilson, 813 F. Supp. 2d

678, 696 (D. Md. 2011); Baker v. Antwerpen Motorcars, Ltd., 807 F. Supp. 2d 386, 389 n.13 (D.

Md. 2011).      Therefore, Maryland law applies in this case.            Generally, Maryland law

requires insurance contracts to be objectively construed. See O'Quinn v. Maryland Auto. Ins.

Fund, 850 A.2d 386, 389 (Md. Ct. Sp. App. 2004). Pursuant to Maryland law, an insurance

agreement is to be viewed as a whole to determine the intention of the parties and the purpose

which they sought to accomplish. See id. When the provisions of the insurance contract are

not ambiguous, a court should enforce them according to their plain meaning. See id.

       If the Court determines that the insurance contract is ambiguous, “the ambiguity shall

be resolved against the drafter of the policy and in favor of the insured.” Id. (citing St. Paul

Fire & Marine Ins. Co. v. Nationwide Mut. Ins. Co., 558 A.2d 1244 (Md. Ct. Sp. App. 1989)); see

also Mamsi Life & Health Ins. Co. v. Callaway, 825 A.2d 995 (Md. 2003). Generally, when

an insurance contract     is   ambiguous,     a   jury    is   to   construe    the    language    of

the insurance contract, and it may use extrinsic evidence to determine the intention of the

parties and whether the ambiguous language has a trade usage. See C & H Plumbing & Heating,

Inc. v. Employers Mut. Cas. Co., 287 A.2d 238, 239 (Md. 1972); Pacific Indem. Co. v. Interstate Fire

& Cas. Co., 488 A.2d 486, 489 (Md. 1985) (citations omitted). However, if there is no factual


                                                  5
        Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 6 of 13



dispute presented by the evidence, the court may construe an ambiguous contract. Pacific

Indem. Co., 488 A.2d at 489; see also World–Wide Rights Ltd. P'ship v. Combe Inc., 955 F.2d 242,

245 (4th Cir.1992) (“Even where a court, however, determines as a matter of law that the

contract is ambiguous, it may yet examine evidence extrinsic to the contract that is included

in the summary judgment materials, and, if that evidence is, as a matter of law, dispositive of

the interpretive issue, grant summary judgment on that basis.”).

       When presented with choice-of-law questions, Maryland courts follow the rule of lex

loci contractus, applying the substantive law of the state where the contract was formed, unless

there is a choice-of-law provision in the contract. Erie Ins. Exch. v. Heffernan, 925 A.2d 636,

648 (Md. 2007); Am. Motorists Ins. Co. v. ARTRA Group, Inc., 659 A.2d 1295, 1301 (Md.

1995); see also Cunningham v. Feinberg, 107 A.3d 1194, 1204 (Md. 2015); Lewis v. Waletzky, 31

A.3d 123, 129 n.8 (Md. 2011). “For choice-of-law purposes, a contract is made where the last

act necessary to make the contract binding occurs.” Konover Property Trust, Inc. v. WHE Assocs.,

Inc., 790 A.2d 720, 728 (Md. Ct. Spec. App. 2002) (citing Commercial Union Ins. Co. v. Porter

Hayden Co., 698 A.2d 1167, 1200 (Md. Ct. Spec. App. 1997), cert. denied, 703 A.2d 147 (Md.

1997)). Both Parties in this case agree that under Maryland’s choice of law rules, Mississippi

law governs the Policy. (ECF No. 21-1 at 5; ECF No. 26-1 at 3.)

       The Gardners argue that the Defendant breached the terms of the Policy by not

honoring the uninsured motorist provision with respect to the accident in July 2018. The

Gardners’ policy with Liberty Mutual does contain an uninsured motorist provision. (See

Insurance Policy, Form B, Ex. 1, ECF No. 21-3.) Additionally, under Mississippi’s uninsured

motorist statute, Miss. Code Ann. § 83-22-101 et seq., an unknown “hit-and-run” motor vehicle


                                               6
        Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 7 of 13



which causes bodily injury to an insured upon physical contact clearly qualifies as an

“uninsured motorist.” See Miss. Code Ann. § 83-22-103(c)(v). However, the statute also

provides that:

       No automobile liability insurance policy or contract shall be issued . . . unless it
       contains an endorsement of provisions undertaking to pay the insured all sums
       which he shall be legally entitled to recover as damages for bodily injury or death
       from the owner or operator of an uninsured motor vehicle . . . .

Miss. Code Ann. § 83-22-101(1) (emphasis added). The phrase “legally entitled to recover”

has not been interpreted by the Mississippi Supreme Court to require the insured to sue or

obtain a judgment against the uninsured tortfeasor before suing the insurer. Bailey v. State Farm

Fir & Cas. Ins. Co., 621 F. Supp. 1016, 1018 (S.D. Miss. 1985). However, it does require the

insured to establish fault on the part of the uninsured motorist. Id. This means that the

insured carries the burden to prove against the uninsured motorist the essential elements of a

tort claim. Robinson v. Holmes Cty., 284 So. 3d 730, 735 (Miss. 2019) (citing State Farm Fire &

Cas. Co. v. Wightwick, 320 So. 2d 373, 375 (Miss. 1975)).

       Therefore, to prevail on their claim for breach of contract, the Gardners must establish

that the uninsured motorist was negligent. In other words, they must show that the “collision

was the proximate result of negligence on the part of the uninsured [motorist].” State Farm

Fire & Cas. Co. v. Magee, 368 So. 2d 230, 234 (Miss. 1979) (internal quotations and citations

omitted). In their Complaint, the Plaintiffs allege some details of the accident and repeatedly

claim that the collision was caused by the uninsured driver’s negligence. (See ECF No. 1.)

They do not, however, specifically allege the elements of negligence. Additionally, Liberty

Mutual asserts several affirmative defenses including that the Plaintiffs were contributorily

negligent and assumed the risk of their injuries. (See Answer, ECF No. 10 at p. 5.) Summary

                                                7
        Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 8 of 13



judgment is simply premature. There remain factual questions with respect to the cause of the

accident. These factual questions must be answered before this Court can determine whether

the Plaintiffs’ are entitled to coverage under the uninsured motorist provision of the Policy.

       Additionally, there remains a factual dispute with respect to the extent of the Gardners’

injuries which are attributable to the accident involving the uninsured driver. The Defendant

requested that both Plaintiffs be examined by Board-Certified Orthopedic Surgeon Clifford

Hinkes, M.D. (ECF No. 26-1 at 5.) Dr. Hinkes contends in his reports related to these

examinations that the claimed injuries of each Plaintiff, at least in part, were not caused by the

motor vehicle accident. (See Exs. 3, 4, ECF Nos. 26-4, 26-5.) The Gardners ask this Court to

decide as a matter of summary judgment that they should be allowed to stack the amount of

damages for all three of their automobiles covered under the Policy, as well as that the

Defendant is not entitled offset the medical payments made under the liability portion of the

Policy against the uninsured motorist benefits. (See ECF No. 21-1 at 7-9.) However, as there

remains a dispute as to the nature and extent of the Plaintiffs’ injuries, and by extension the

value of their claimed damages, it is unclear at this time whether this Court would even need

to reach such issues.

       For these reasons, the Plaintiffs cannot prevail on their Motion for Summary Judgment

(ECF No. 21). While there remain disputes as to whether the uninsured motorist’s negligence

caused the accident and the nature and extent of the Gardners’ injuries, this Court cannot

decide on summary judgment whether the Defendant breached the contract as alleged in

Counts 1, 2, and 4, and, by extension, whether the Defendant’s refusal to pay the claims of the

Gardners under the uninsured motorist provision was negligent as claimed in Count 3.


                                                8
         Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 9 of 13



Further, it is unclear what amount of damages the Gardners would be due. This Court must

DENY the Plaintiffs’ Motion for Summary Judgment (ECF No. 21).

   B. Defendant’s Motion to Dismiss

       Liberty Mutual claims that the Plaintiffs cannot prevail on their claim for punitive

damages, and therefore, asks this Court to dismiss their claim. A court may dismiss a

complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6); In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmt’y Servs. Bd., 822

F.3d 159, 165-66 (4th Cir. 2016). A properly pled complaint must provide “[a] short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2);

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed

factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation

of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations

omitted). “Factual allegations must be enough to rise above the speculative level.” Twombly,

550 U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient

factual matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678

(citation omitted); see also Paradise Wire & Cable Defined Benefit Pension Plan v. Weil, 918 F.3d 312,

317 (4th Cir. 2019); Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017).

       In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply

when considering motions to dismiss. First, the court must accept as true all well-pled factual

allegations in the complaint, Iqbal, 556 U.S. at 678-79, and must “draw all reasonable inferences

[from those facts] in favor of the plaintiff,” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637 F.3d 435, 440 (4th Cir. 2011); see Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th


                                                  9
        Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 10 of 13



Cir. 2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v.

Balcerzak, 650 F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). However, legal

conclusions are not entitled to the assumption of truth. Iqbal, 556 U.S. at 678-79; Papasan v.

Allain, 478 U.S. 265, 286 (1986); Glassman v. Arlington Cty., 628 F.3d 140, 146 (4th Cir. 2010).

Mere recitals of the elements of a cause of action, supported only by conclusory statements

do not suffice. Iqbal, 556 U.S. at 678. Second, the court must consider whether the factual

allegations in the complaint allege a plausible claim for relief. Id. at 679. A claim is facially

plausible when the plaintiff’s complaint alleges facts that allow the court to draw a reasonable

inference that the defendant is liable for the alleged misconduct. Id. at 678. Where the

complaint does not permit the court to infer more than the mere possibility of misconduct,

the complaint has “alleged—but not shown—that the pleader is entitled to relief.” Id. When

allegations in a complaint have not crossed the line from conceivable to plausible, the

plaintiff’s claim must be dismissed. Twombly, 550 U.S. at 570.

       The Plaintiffs’ claim for punitive damages cannot survive the Defendant’s Motion to

Dismiss. Liberty Mutual first argues that the Gardners’ claim fails as a matter of law because

Mississippi law does not allow punitive damages in cases alleging simple breach of contract

and negligence. (Id. at 1-2.) Under Mississippi law, “punitive damages may not be awarded if

the claimant does not prove by clear and convincing evidence that the defendant against whom

punitive damages are sought acted with actual malice, gross negligence which evidences a

willful, wanton or reckless disregard for the safety of others, or committed actual fraud.” Miss.

Code Ann. § 11-1-65(a)(1). In the context of a claim for breach of contract, punitive damages

are only recoverable “where breach results from an intentional wrong and when there has been


                                               10
        Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 11 of 13



a showing of malice or gross/reckless disregard for the rights of others.” Warren v. Derivaux,

996 So. 2d 729, 738 (Miss. 2008). As the Supreme Court of Mississippi has routinely held,

“[p]unitive damages are only appropriate in the most egregious cases so as to discourage similar

conduct and should only be awarded in the cases where the actions are extreme.” Id. (quoting

Paracelsus Health Care Corp. v. Willard, 754 So. 2d 437, 442 (Miss. 1999) (citing Witrz v. Switzer,

586 So.2d 775, 783 (Miss. 1991))).

        The Plaintiffs have simply not alleged that Liberty Mutual acted with malice or with

any willful, wanton, or reckless disregard for the safety of other, or with actual fraud. The

Gardners contend that they had “full automobile insurance protection” through Liberty

Mutual, which “covered [them] in the event [they] were involved in an accident with an

uninsured motorist.” (ECF No. 1 ¶ 18.) However, as explained above, this is not an accurate

statement of the law: the uninsured motorist provision of the Policy is only applicable where

the accident not only involves an uninsured driver, but that driver was the cause of the accident.

Whether the uninsured motorist in this case was the cause of the accident remains disputed.

(See Answer, ECF No. 10 at p. 5.) An insurance company has the right to withhold coverage

while it determines whether payment is actually due. The fact that Liberty Mutual disputed

the Gardners’ claims does not in and of itself establish malice or fraud. The Complaint simply

does not present a plausible claim for punitive damages for breach of contract or negligence

in this case.

        The Defendant further notes that there is no evidence of any bad faith that would

support a claim for punitive damages either. (ECF No. 27 at 2.) Mississippi law imposes on

insurers “a duty ‘to perform a prompt and adequate investigation and make a reasonable, good


                                                11
        Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 12 of 13



faith decision based on that investigation,’” and insurers “‘may be liable for punitive damages

for denying a claim in bad faith.’” Dey v. State Farm Mut. Auto. Ins. Co., 789 F.3d 629, 633 (5th

Cir. 2015) (citing Broussard v. State Farm Fire & Cas. Co., 523 F.3d 618, 627 (5th Cir. 2008)

(internal citations omitted)). To prevail on a bad faith claim, “a claimant ‘must show that [the

insurer] denied the claim (1) without an arguable or legitimate basis, either in fact or law, and

(2) with malice or gross negligence in disregard of the insured’s rights.’” Dey, 789 F.3d at 633

(quoting Hoover v. United Servs. Auto. Ass’n, 125 So.3d 636, 643 (Miss. 2013)). If an insurance

company articulates an arguable or legitimate reason for its delay in making payment, the

insured bears the burden of demonstrating that the insurer had no arguable reason. James v.

State Farm Mut. Auto. Ins. Co, 743 F.3d 65, 71 (citing U.S. Fidelity & Guar. Co. v. Wigginton, 964

F.2d 487, 492 (5th Cir. 1992)). In sum, the Plaintiffs in this case “must demonstrate that [the

Defendant’s] refusal is something beyond ‘mere negligence in performing the investigation.’”

Huyett v. Omni Ins. Co., No. , 2012 WL 12883214, at *2 (S.D. Miss. Sept. 11, 2012) (citing Liberty

Mut. Ins. Co. v. McKneely, 862 So. 2d 530, 534 (Miss. 2003)).

       Viewing the facts as alleged in the light most favorable to the Gardners, the Complaint

simply does not allege a plausible claim of bad faith. They allege that their claims under the

uninsured motorist provision were disputed, and they conclusively suggest that it was incorrect

for Liberty Mutual to do so, but they do not put forward any facts to suggest that such decision

to dispute the claims was made “with malice or gross negligence.” In Huyett, the plaintiff

alleged that the defendant performed “no investigation or at the very least an inadequate

investigation,” and her complaint noted that the defendant denied the claim “a mere three (3)

days after the accident.” 2012 WL 12883214, at *3. The court found that this was enough for


                                               12
       Case 1:19-cv-03199-RDB Document 28 Filed 01/04/21 Page 13 of 13



a jury to infer that the defendant may not have fully investigated her claim and, by extension,

may have acted in disregard of her rights. Id. The facts alleged in support of the claim for

punitive damages were minimal, but the court allowed her motion to survive a motion to

dismiss. Id. The Plaintiffs in this case have not asserted any facts that would allow a jury to

infer malice or gross negligence. In merely alleging that the Liberty refused to honor the

Gardners’ claims and that such decision was unconscionable, the Gardners’ Complaint does

not meet the minimal standard that a plaintiff must allege a plausible claim for relief. This

Court will GRANT the Defendant’s Partial Motion to Dismiss (ECF No. 22).

                                      CONCLUSION

       For the reasons stated above, Plaintiffs’ Motion for Summary Judgment (ECF No. 21)

is DENIED. The Defendant’s Partial Motion to Dismiss for Failure to State a Claim for

Punitive Damages (ECF No. 22) is GRANTED.

       A Separate Order follows.

Dated: January 4, 2021                                    _________/s/_______________
                                                          Richard D. Bennett
                                                          United States District Judge




                                              13
